SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1456
CAF 11-02334
PRESENT: SCUDDER, P.J., SMITH, FAHEY, CARNI, AND MARTOCHE, JJ.


IN THE MATTER OF ERICA WILLIAMS,
PETITIONER-APPELLANT,

                     V                            MEMORANDUM AND ORDER

SHAWN EPPS, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


ALAN BIRNHOLZ, EAST AMHERST, FOR PETITIONER-APPELLANT.

ELIZABETH CIAMBRONE, BUFFALO, FOR RESPONDENT-RESPONDENT.

PATRICIA M. MCGRATH, ATTORNEY FOR THE CHILD, LOCKPORT, FOR RYLIE E.


     Appeal from an order of the Family Court, Erie County (Sharon M.
LoVallo, J.), entered October 21, 2011 in a proceeding pursuant to
Family Court Act article 6. The order dismissed the violation
petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Williams v Epps ([appeal No. 1]
___ AD3d ___ [Dec. 21, 2012]).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court